FILED
CHARLOTTE, NC
IN THE UNITED STATES DISTRICT COURT _
FOR THE WESTERN DISTRICT OF NORTH CAROLINA FEB 2 72020

CHARLOTTE DIVISION
US DISTRICT Ci

PIO PRIOR Tere eee |
WES } RNIN GANG GF a ENED

 

CRIMINAL NO.: 3:20er75-RJC

UNITED STATES OF AMERICA )
)
v. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
DANIEL JOHN HODGES )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 21 U.S.C. § 853
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One electronic pill press/tableting machine TDP 5 electric desktop tablet press, serial
number AEAA196366;

One manual pill press/tableting machine; and
Approximately $2,220.00 in United States currency!

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3, If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of

 

' The notice of forfeiture in the Bill of Information (Doc. 1) listed eight (8) seized assets (items a through h). The
United States only seeks forfeiture of the three (3) assets listed in this Consent Order and Judgment of Forfeiture. The
remaining seized assets not listed herein will be returned by the investigative agency, and thus, there is no need for
any further order of forfeiture regarding the five (5) assets listed in the Bill of Information but not listed herein.

 
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 21
U.S.C. § 853 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the requirements of Fed.
R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so.

R. ANDREW MURRAY

 

 

 

 

UNITED STATES ATTORNEY ) Oy
/ 4
MARK T. ODULIO RICHARD D. COM‘INS, ESQ.
Assistant United States Attorney Defendant
DANIEL JOHN HODGES
Attorney for Defendant

Signed this the 27th day of February, 2020.

 

oN
Dace

UNITED STATES _MASiS*@8& TE JUDGE

 
